309 S.W.3d 873 (2010)
STATE of Missouri, Respondent,
v.
Torrey LINDSEY, Appellant.
No. ED 93645.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Andrew E. Zleit, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Torrey Lindsey appeals the judgment entered upon a jury verdict convicting him of second-degree trafficking. We find that the trial court did not err in overruling Lindsey's objection to testimony regarding an anonymous tip, nor did the court err in excluding certain testimony at trial. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b). *874 for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).